DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to Amendment in Response to Non-Final Office Action Under 37 C.F.R. § 1.111, filed December 15, 2021 (“Reply”).  Applicant has made no claim alterations.  As previously presented, Claims 20-39 are presented for examination.
In Office action mailed September 17, 2021 (“Office Action”):
Claim 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,048.
Claim 20, 26, 30, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacInnis (US 2005/0216951 A1 “MacInnis” of Record) in view of Reitmeier (6,118,498 of Record).
Claims 21, 28, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Liebhold et al. (WO 2005/081660 A1 “Liebhold” of Record).
Claims 22, 25, 27, 33, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Greenberg (US 7,532,253 B1 of Record).
Claims 23, 24, 31, 32, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Potrebic et al. (US 6,804,824 B1 “Potrebic” of Record).
29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Potrebic in further view of Greenberg.


Response to Arguments
Applicant presents that the combination of MacInnis and Reitmeier do not teach or suggest the limitations of Claims 20, 26, and 34 including “retrieving the predefined second program channel identifier from the memory in response to operating the first tuner to become tuned to the first content stream” because “[i]nstead, MacInnis retrieves a first stream and a second video stream simultaneously, as opposed to one after the other (i.e., in response to)” (Reply Page 11, emphasis in original; with further reference to Page 5 of Appeal 2018-004466 in parent case 14/285,885).
The Examiner’s notes that the instant claims differ from the parent claims because the parent claims recite:
“receiving a user specification from a user, wherein the user specification predefines a second program channel identifier that is specified by the user to control tuning of the second tuner when the first tuner is tuned to the first program channel…”
“retrieving the predefined second program channel identifier from the memory of the media device in response to operating the first tuner to become tuned to the first content stream”

	The Examiner has also cited the process of Figure 2 as reading on “retrieving the predefined second program channel identifier from the memory in response to operating the first tuner to become tuned to the first content stream” (see Office Action Page 16).  In particular, MacInnis demonstrates “operating the first tuner to become tuned to the first content stream” at Step 210 and further demonstrates “retrieving the predefined second program channel identifier from memory” at Steps 250-270 (as described in [0043,0054]).
	Therefore, the Examiner submits that the combination of MacInnis and Reitmeier demonstrates the limitations of Claims 20, 26, and 34, as previously presented.


Double Patenting
In view of Applicant’s filing of a Terminal Disclaimer, received and approved December 15, 2021, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 20, 26, 30, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacInnis (US 2005/0216951 A1 “MacInnis” of Record) in view of Reitmeier (6,118,498 of Record).
In regards to Claim 20, MacInnis teaches a channel surfing method implemented in a media device having at least a first tuner and a second tuner, wherein the first tuner is tuned to a first program channel that is associated with a first program channel identifier (generally shown in Figs. 1 and 2, as introduced in Paragraphs [0018,0042]), the method comprising:
operating the first tuner to become tuned to the first content stream associated with the first program channel identifier being broadcast to the media device (operations of first tuner for receiving a first video stream, as described in [0102,0103]);
presenting the first content stream on a display (operation of Video Display 450 to display selected video information, as described in [0111,0112]);
retrieving a predefined second program channel identifier from the memory in response to operating the first tuner to become tuned to the first content stream (reception and pre-processing of second video stream in accordance with the process of Figs. 1 and 2, as described in [0029,0030, 0054-0057]);
operating the second tuner to become tuned to a second content stream being broadcast to the media device in response to retrieving the predefined second program channel identifier from the memory, wherein the second content stream is associated with a second program channel identified by the predefined second program channel identifier (operations of Second Tuner 426 and Second Receiver 428 to transform a 
receiving the second content stream associated with the second program channel identified by the user specification at the second tuner (operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]);
detecting, after the second tuner has become tuned to the second content stream, the initiation of the channel surfing activity (detection of channel surfing activity, as described in [0055,0080,0106]); and
presenting on the display at least a video portion of the second content stream associated with the second channel that is received at the second tuner in response to detecting the initiation of the channel surfing activity (display of second video information upon request, as described in [0029,0030, 0054-0057]).
MacInnis generally discloses a known technique for pre-processing a received second video stream, wherein the content of the second video stream is determined from a sequential list of video information, such as a favorites list (as described in [0055]).  However, MacInnis does not describe the technique in sufficient detail as to demonstrate:
receiving a user specification from a user,
wherein the user specification predefines a second program channel identifier that is specified by the user to control tuning of the second tuner when the first tuner is tuned to the first program channel, and

storing the predefined second program channel identifier of the user specification in a memory; and
the operating step performed after receiving and storing the predefined second program channel identifier.
In a similar field of invention, Reitmeier teaches a method and system for storing, tuning, and demodulating parameters associated with an anticipated next channel (Abstract).  Reitmeier further discloses:
receiving a user specification from a user (channels preprogrammed by a user, as described in 7:35-45),
wherein the user specification predefines a second program channel identifier that is specified by the user to control tuning of the second tuner when the first tuner is tuned to the first program channel (Scan List 150 comprising favorite channels preprogrammed by a user, as described in 7:35-45), and
wherein the user specification of the predefined second program channel identifier is received before detecting an initiation of a channel surfing activity during presentation of the first content stream to the user (channels preprogrammed by the user, as described in 7:35-45; with further reference to Channel Changing Routine 300 of Fig. 3, as introduced in 9:15-25);
storing the predefined second program channel identifier of the user specification in a memory (Memory 12 storing Scan List 150, as described in 7:1-11); and

Both MacInnis and Reitmeier teach similar techniques for predictive channel tuning based in part on a list of favorite channels.  Reitmeier further discloses a known technique for maintaining a list of favorite channels preprogrammed by the user.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the predictive channel tuning technique of MacInnis to include the preprogrammed favorite list of Reitmeier in order to provide the end user with a means for explicit control of content selection, thereby insuring the user’s desires are met.

In regards to Claim 26, MacInnis teaches a media device system (System 400 generally shown in Fig. 4, as introduced in [0095]), comprising:
a remote control interface configured to receive user instructions in a wireless signal generated by a remote control (operations of remote control, as described in [0020,0044, 0068,0098]);
a program content stream interface (Video Receiver Module 420, as introduced in [0100]) comprising:
a first tuner configured to receive a broadcast of a first content stream associated with a currently presented channel that is being received at the first tuner (operation of first tuner, as described in [0102,0103); and

a memory configured to store the user specification of a predefined program channel identifier, wherein a user specified predefined program channel identifier causes the second tuner to become tuned to the second content stream identified by the user specified program channel identifier (operations of client device for maintaining list of favorite video channels, as described in [0019,0055]; with further reference to reception and pre-processing of second video stream in accordance with the process of Figs. 1 and 2, as described in [0029,0030, 0054-0057]); and
a processor system (system, as introduced in [0095]) configured to:
operate the first tuner to receive the broadcasting first content stream (operations of first tuner for receiving a first video stream, as described in [0102,0103]);
present the first broadcasting content stream on at least one media device for presentation to a user (operation of Video Display 450 to display selected video information, as described in [0111,0112]);
retrieve, in response to operating the first tuner to receive the broadcasting first content stream, the stored user specified predefined program channel identifier from the memory (reception and pre-processing of second video stream in accordance with the process of Figs. 1 and 2, as described in [0029,0030, 0054-0057]);
pre-tune the second tuner in response to retrieving the user specified predefined program channel identifier from the memory, wherein the second tuner is tuned to receive the broadcasting second content stream, and wherein the second broadcasting 
detect an initiation of a channel surfing activity after the pre-tuning of the second tuner (detection of channel surfing activity, as described in [0055,0080,0106]);
in response to detecting the initiation of the channel surfing activity (detection of channel surfing activity, as described in [0055,0080,0106]), receive the second broadcasting content stream from the second tuner that has been pre-tuned to the second channel identified by the user specified predefined program channel identifier (operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]); and
in response to receiving the second broadcasting content stream from the pre- tuned second tuner, present the second broadcasting content stream on the at least one media device to the user (display of second video information upon request, as described in [0029,0030, 0054-0057]).
MacInnis generally discloses a known technique for pre-processing a received second video stream, wherein the content of the second video stream is determined from a sequential list of video information, such as a favorites list (as described in [0055]).  However, MacInnis does not describe the technique in sufficient detail as to demonstrate wherein the received user instructions specify a predefined program channel identifier

Both MacInnis and Reitmeier teach similar techniques for predictive channel tuning based in part on a list of favorite channels.  Reitmeier further discloses a known technique for maintaining a list of favorite channels preprogrammed by the user.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the predictive channel tuning technique of MacInnis to include the preprogrammed favorite list of Reitmeier in order to provide the end user with a means for explicit control of content selection, thereby insuring the user’s desires are met.
In regards to Claim 30, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, wherein the first tuner is receiving the broadcast of the first content stream via a broadcast system, and wherein the second tuner is receiving the broadcast of the second content stream via the broadcast system (MacInnis: operation of first and second tuner, as described in Paragraphs [0102,0103]).

In regards to Claim 34, MacInnis teaches a channel surfing method implemented in a media device (generally shown in Figs. 1 and 2, as introduced in Paragraphs [0018,0042]), the method comprising:

pre-tuning, in response to retrieving a user specified predefined program channel identifier from the memory, a second tuner to receive a second content stream that is associated with the identified second channel of the user specified predefined program channel identifier (operations of Second Tuner 426 and Second Receiver 428 to transform a second multi-stream channel to digital data corresponding to a second plurality of video streams, as described in [0103]);
detecting, after pre-tuning the second tuner, an initiation of the channel surfing activity after the pre-tuning of the second tuner (detection of channel surfing activity, as described in [0055,0080,0106]);
in response to detecting the initiation of the channel surfing activity (detection of channel surfing activity, as described in [0055,0080,0106]), receiving the second content stream from the second tuner that has been pre-tuned to the second channel identified by the user specified program channel identifier (operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]); and
in response to receiving the second content stream from the pre-tuned second tuner, presenting at least a video portion of the second content stream in response to detecting the initiation of the channel surfing activity (display of second video information upon request, as described in [0029,0030, 0054-0057]).
MacInnis generally discloses a known technique for pre-processing a received second video stream, wherein the content of the second video stream is determined 
receiving a user specified predefined program channel identifier associated with a second channel, wherein the user specified predefined program channel identifier is received prior to a channel surfing activity;
storing the user specified predefined program channel identifier in a memory;
retrieving, in response to receiving the first content stream at the first tuner, the stored user specified predefined program channel identifier from the memory.
In a similar field of invention, Reitmeier teaches a method and system for storing, tuning, and demodulating parameters associated with an anticipated next channel (Abstract).  Reitmeier further discloses:
receiving a user specified predefined program channel identifier associated with a second channel, wherein the user specified predefined program channel identifier is received prior to a channel surfing activity (channels preprogrammed by a user, as described in 7:35-45; with further reference to Channel Changing Routine 300 of Fig. 3, as introduced in 9:15-25);
storing the user specified predefined program channel identifier in a memory (Memory 12 storing Scan List 150, as described in 7:1-11);
retrieving, in response to receiving the first content stream at the first tuner, the stored user specified predefined program channel identifier from the memory (process of Fig. 3 including tuner and demodulator parameters associated with the new channel are retrieved from the scan list, as described in 9:25-30).

In regards to Claim 35, the combination of MacInnis and Reitmeier teach the method of Claim 34, wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to the second channel identified by the user specified predefined program channel identifier (MacInnis: detection of channel surfing activity, as described in [0055,0080,0106] and operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]).


Claims 21, 28, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Liebhold et al. (WO 2005/081660 A1 “Liebhold” of Record).
In regards to Claim 21, the combination of MacInnis and Reitmeier teach the method of Claim 20, but do not explicitly demonstrate:
wherein the detected channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the first program channel identifier, and further comprising:

presenting at least a video portion of the third content stream associated with the third channel that is received at the first tuner.
	In a similar field of invention, Liebhold teaches a television apparatus and method for displaying a plurality of windows displaying content from a plurality of tuners during channel surfing activity (Abstract).  Liebhold further discloses:
wherein the detected channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the first program channel identifier (channel change signal received from Remote Control 1125 causing the selected window to tune to the next channel, as described on Page 6 Lines 10-21), and further comprising:
tuning the first tuner to receive a third content stream corresponding to a third channel associated with the third program channel identifier, wherein the second tuner remains tuned to the second content stream (Tuner 1102 tuning to a next channel associated with the channel change signal, as described on Page 5 Lines 11-25 in accordance with the process of Fig. 2, as described on Page 4 Line 13—Page 5 Line 10); and
presenting at least a video portion of the third content stream associated with the third channel that is received at the first tuner (interface of Fig. 4 displaying video of subsequently tuned channels, as described on Page 7 Lines 10-28).


In regards to Claim 28, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, but does not explicitly demonstrate wherein the detected initiation of the channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the program channel identifier of the channel of the second program channel identifier, and wherein the processor system instructs the first tuner to receive a third broadcasting content stream corresponding to the surfed to channel, and wherein the second tuner remains tuned to the channel of the second program channel of the user specified predefined program channel identifier that has been specified by the user, and wherein presentation is changed such that at least a video portion of the second broadcasting content stream associated with the second channel is presented concurrently with a video portion of the third broadcasting content stream.
	In a similar field of invention, Liebhold teaches a television apparatus and method for displaying a plurality of windows displaying content from a plurality of tuners during channel surfing activity (Abstract).  Liebhold further discloses wherein the 
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of MacInnis and Greenberg to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.

In regards to Claim 36, the combination of MacInnis and Reitmeier teach the method of Claim 34, but does not explicitly demonstrate:
wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to a surfed to channel that is different from the channel identified by the user specified predefined program channel identifier, and further comprising:
tuning the first tuner to receive a third content stream via the broadcast system corresponding to the program channel identifier of the surfed to channel, wherein the second tuner remains tuned to the channel identified by the user specified predefined program channel identifier.
In a similar field of invention, Liebhold teaches a television apparatus and method for displaying a plurality of windows displaying content from a plurality of tuners during channel surfing activity (Abstract).  Liebhold further discloses:
wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to a surfed to channel that is different from the channel identified by the user specified predefined program channel identifier (channel change signal received from Remote Control 1125 causing the selected window to tune to the next channel, as described on Page 6 Lines 10-21), and further comprising:
tuning the first tuner to receive a third content stream via the broadcast system corresponding to the program channel identifier of the surfed to channel, wherein the second tuner remains tuned to the channel identified by the user specified predefined program channel identifier (Tuner 1102 tuning to a next channel associated 
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of Potrebic and Greenberg to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.
In regards to Claim 37, the combination of MacInnis, Reitmeier, Liebhold teach the method of Claim 36, further comprising:
presenting at least the video portion of the second content stream concurrently with the third content stream in response to detecting the initiation of the channel surfing activity to the program channel identifier of the surfed to channel (Liebhold: interface of Fig. 4 displaying a PIP configuration, as described on Page 7 Lines 10-28).
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of Potrebic and Greenberg to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.


Claims 22, 25, 27, 33, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Greenberg (US 7,532,253 B1 of Record).
In regards to Claim 22, the combination of MacInnis and Reitmeier teach the method of Claim 20, but does not explicitly demonstrate further comprising:
presenting a notification on the display prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates the user specified program channel identifier that the second tuner is currently tuned to.
	In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
presenting a notification on the display prior to detecting the initiation of the channel surfing activity (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43),
wherein the notification indicates the user specified program channel identifier that the second tuner is currently tuned to (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content comprising channel identifiers.  It would have been obvious to one of 
In regards to Claim 25, the combination of MacInnis and Reitmeier teach the method of Claim 20, but does not explicitly demonstrate wherein after storing the predefined second program channel identifier and prior to presenting at least the video portion of the second content stream associated with the second program channel, the method further comprising:
presenting a notification on the display,
wherein, while presenting the first content stream on the display, the notification is presented prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates at least a program channel identifier of the predefined second program channel.
In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
wherein after storing the predefined second program channel identifier and prior to presenting at least the video portion of the second content stream associated with the second program channel, the method further comprising:
presenting a notification on the display (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43),

wherein the notification indicates at least a program channel identifier of the predefined second program channel (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content comprising channel identifiers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).  The presentation of channel identifiers would further aid the end user in easily identifying content of each window.

In regards to Claim 27, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, but do not explicitly demonstrate wherein at least a video portion of the second broadcasting content stream associated with the second channel is presented on a display of the at least one media device concurrently with presentation of a video portion of the first broadcasting content stream after the detection of the initiation of the channel surfing activity.

wherein at least a video portion of the second broadcasting content stream associated with the second channel is presented on a display of the at least one media device concurrently with presentation of a video portion of the first broadcasting content stream after the detection of the initiation of the channel surfing activity (display of Active Area 318 and PIP Window 320 during channel changing activity, as described in Col. 5 Lines 26-63 and shown in Fig. 4; with further reference to the operations of Controller 150, as described in Col. 3 Line 59—Col. 5 Line 3).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).
In regards to Claim 33, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, but does not explicitly demonstrate wherein after storing the predefined second program channel identifier and prior to presenting at least a video portion of the second content stream associated with the second channel, the processor system is further configured to:

wherein, during presentation of the broadcasting first content stream, the notification is presented prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates at least a program channel identifier of the user specified predefined program channel.
In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
wherein after storing the predefined second program channel identifier and prior to presenting at least a video portion of the second content stream associated with the second channel, the processor system is further configured to:
present a notification on a display (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43),
wherein, during presentation of the broadcasting first content stream, the notification is presented prior to detecting the initiation of the channel surfing activity (Display of changed channel in PIP screen window at 510 prior to select changed channel at 516, as shown in Fig. 5 and described in Col. 5 Lines 26-43),
wherein the notification indicates at least a program channel identifier of the user specified predefined program channel (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary 

In regards to Claim 38, the combination of MacInnis and Reitmeier teach the method of Claim 34, but do not explicitly demonstrate further comprising:
presenting a notification on a display prior to detecting the initiation of the channel surfing activity, wherein the notification indicates the user specified predefined program channel identifier of the channel that the second tuner is currently tuned to.
	In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
presenting a notification on a display prior to detecting the initiation of the channel surfing activity (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43), wherein the notification indicates the user specified predefined program channel identifier of the channel that the second tuner is currently tuned to (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known .


Claims 23, 24, 31, 32, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Potrebic et al. (US 6,804,824 B1 “Potrebic” of Record).
In regards to Claim 23, the combination of MacInnis and Reitmeier teach the method of Claim 20, wherein prior to detecting the channel surfing activity, the method further comprising:
presenting an electronic program guide (EPG) on the display, wherein the presented EPG indicates the user specified predefined second program channel identifier that the second tuner is currently tuned to;
receiving a new user specification that predefines a third program channel identifier, wherein the new user specified third program channel identifier is associated with a third content stream identified by the new user specified third program channel identifier;

pre-tuning the second tuner to receive the third content stream.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses:
presenting an electronic program guide (EPG) on the display, wherein the presented EPG indicates the user specified predefined second program channel identifier that the second tuner is currently tuned to (display of previews of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
receiving a new user specification that predefines a third program channel identifier, wherein the new user specified third program channel identifier is associated with a third content stream identified by the new user specified third program channel identifier (user navigation within display of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
storing the new user specified predefined third program channel identifier in the memory (snapshots or previews of the recent channels, as described in Col. 8 Lines 36-47); and
pre-tuning the second tuner to receive the third content stream (prediction of which channel will be selected by the user, as described in Col. 8 Lines 48-63).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for providing a graphical user interface for allowing 
In regards to Claim 24, the combination of MacInnis, Reitmeier, and Potrebic teach the method of Claim 23, further comprising:
presenting at least a video portion of the third content stream associated with the new user specified predefined third program channel identifier in response to detecting the initiation of the channel surfing activity (MacInnis: operation of Video Display 450 to display selected video information, as described in [0111,0112]).

In regards to Claims 31 and 32, the combination of MacInnis and Reitmeier teach the media device system of Claim 30, but does not explicitly demonstrate wherein the broadcast system is a satellite broadcast system nor wherein the broadcast system is a cable broadcast system.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses wherein the broadcast system is a satellite broadcast system nor wherein the broadcast system is a cable broadcast system (content providers including satellite and cable broadcast system, as described in Col. 6 Lines 8-40).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic 

In regards to Claim 39, the combination of MacInnis and Reitmeier teach the method of Claim 34, wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier (Reitmeier: channels preprogrammed by a user, as described in 7:35-45).  However, the combination does not explicitly demonstrate wherein prior to detecting the channel surfing activity, the method further comprising:
presenting an electronic program guide (EPG) on a display, wherein the presented EPG indicates the first user specified predefined program channel identifier that the second tuner is currently tuned to;
receiving a new second user specified program channel identifier, wherein the program channel identifier change is associated with a new channel identified by the new second user specified program channel identifier; storing the new second user specified predefined program channel identifier in the memory; and
pre-tuning the second tuner to receive a new content stream associated with the new channel identified by the new second user specified program channel identifier.

presenting an electronic program guide (EPG) on a display, wherein the presented EPG indicates the first user specified predefined program channel identifier that the second tuner is currently tuned to (display of previews of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
receiving a new second user specified program channel identifier, wherein the program channel identifier change is associated with a new channel identified by the new second user specified program channel identifier (user navigation within display of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
storing the new second user specified predefined program channel identifier in the memory (snapshots or previews of the recent channels, as described in Col. 8 Lines 36-47); and
pre-tuning the second tuner to receive a new content stream associated with the new channel identified by the new second user specified program channel identifier (prediction of which channel will be selected by the user, as described in Col. 8 Lines 48-63).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for providing a graphical user interface for allowing the end user to browse and select available content.  It would have been obvious to one .


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Potrebic in further view of Greenberg.
In regards to Claim 29, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier (Reitmeier: channels preprogrammed by a user, as described in 7:35-45).  However, the combination does not explicitly demonstrate wherein prior to detecting the channel surfing activity, the processor system further configured to:
present an electronic program guide (EPG) on a display, wherein the presented EPG indicates a current user specified program channel identifier that the second tuner is currently tuned to;
receive a new second user specified predefined program channel identifier, wherein the new second user specified predefined program channel identifier is associated with a third broadcasting content stream identified by the new user specified program channel identifier;

pre-tune the second tuner to receive the third broadcasting content stream; and
in response to detecting the initiation of the channel surfing activity, present at least a video portion of the third broadcasting content stream associated with the new user specified predefined program channel identifier,
wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses:
wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier, and wherein prior to detecting the channel surfing activity, the processor system further configured to:
present an electronic program guide (EPG) on a display, wherein the presented EPG indicates a current user specified program channel identifier that the second tuner is currently tuned to (display of previews of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
receive a new second user specified predefined program channel identifier, wherein the new second user specified predefined program channel identifier is associated with a third broadcasting content stream identified by the new user specified program channel identifier (user navigation within display of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);

pre-tune the second tuner to receive the third broadcasting content stream (prediction of which channel will be selected by the user, as described in Col. 8 Lines 48-63).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for providing a graphical user interface for allowing the end user to browse and select available content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning technique of MacInnis and Reitmeier to include the graphical user interface of Potrebic in order to provide a means for efficiently navigating to desirable content (as Potrebic suggest in Col. 1 Line 14—Col. 2 Line 10).
However, the combination does not explicitly demonstrate wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented.
	In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented (display of Active Area 318 and PIP Window 320 during channel changing activity, as 
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426